Case:
 Case:1:18-cv-03447
        1:19-cv-05305
                    Document
                      Document
                             #: #:
                                10013-11
                                     Filed:
                                         Filed:
                                            10/04/19
                                                10/07/19
                                                     PagePage
                                                          123 1ofof123
                                                                    1 PageID
                                                                       PageID#:149
                                                                              #:1024




     JUDGE: LEITH *REPORTER: FTR *CONTEMPT CITATION APPEARANCES: CAC
     LISA DIPONIO. BOTH BERNARD BLACK AND HIS CNSL JANE EBISCH FTA. THE
     COURT FINDS BERNARD BLACK WAS PERSONALLY SERVED WITH THE
     CONTEMPT CITATION FOR TODAY'S DATE. MS. DIPONIO'S REQUEST FOR THE
     ISSUANCE OF A BENCH WARRANT FOR MR. BLACK'S FAILURE TO APPEAR IS
     GRANTED.ORDERED: A BENCH WARRANT SHALL ISSUE FOR THE ARREST OF
     BERNARD BLACK DUE TO HIS FAILURE TO APPEAR TO ANSWER THE
     CONTEMPT CITATION. CASH BOND IS ORDERED IN THE SUM OF $4,500,000.00,
     THE AMOUNT OF THE JUDGMENTS ENTERED AGAINST MR. BLACK.THE
     MOTION TO QUASH IS DENIED./EDL
